UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1253



PHILIP Y. HO,

                                              Plaintiff - Appellant,

          versus


TOGO D. WEST, JR.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-529-3)


Submitted:   May 25, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip Y. Ho, Appellant Pro Se. Joan Elizabeth Evans, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Philip Y. Ho appeals from the district court’s order granting

summary judgment for Defendant in his employment discrimination

action. We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Ho v. West, No. CA-99-529-3

(E.D. Va. Feb. 3 & 4, 2000).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2